Citation Nr: 1500572	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for L5-S1 central disc herniation with mild impingement on the left S1 nerve roots.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service in the United States Army from November 2008 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  That action granted service connection for a low back disability and assigned a noncompensable evaluation.  Following the submission by the appellant of a notice of disagreement, further review of the claim occurred and a 10 percent disability rating was assigned by the RO in March 2012.  In April 2013, the appellant provided testimony before the Board at the RO.  A transcript of that hearing has been included in the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The veteran provided testimony, as noted above.  During that hearing, the appellant insinuated that since last being seen by VA medical personnel, his service-connected back disability had become more severe.  The Board would note that during the first portion of the examination, the appellant indicated that since leaving service, the appellant had gained weight and that the functional abilities of the back had been diminished.  He also stated, however, that he was not certain whether the back disorder had become more disabling since he was examined in December 2011.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  Although the appellant was somewhat ambiguous as to whether the disorder has become more disabling or severe since the initial examination of 2011, the Board believes that a new VA examination is necessary to address the current level of the appellant's back disorder.  

Additionally, a review of the claims folder indicates that the most recent VA clinical records are dated from four years ago.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is remanded for the following actions:

1.  Contact the appellant and ask that he identify all sources of medical treatment received with respect to his back disability since January 2010.  Furnish authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  

2.  Provide the appellant a VA examination to determine the current severity of his service-connected disability.  The examiner should comment on the severity of the disc herniation.  The claims folder should be made available and reviewed by the examiner.  The examiner should be requested to delineate all manifestations of the veteran's low back disability, to include any loss of motion or neurological abnormalities, and comment on the severity of these manifestations.  The examiner should also comment on whether the veteran's service-connected low back disability is productive of pain, weakened movement, excess fatigability, or incoordination on movement and, if so, the severity of such symptoms.

3.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


